DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Claim status
3.	Claims 1-3, 5-17 and 22-25 are pending; claims 1 and 22 are independent. Claim 4 and 18-21 has been cancelled.
Response to Arguments	
4.	Applicant’s arguments with respect to claim(s) 1-3, 5-17 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1-3, 5, 6, 12-17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast (US 2014/0379106) as provided by applicant's IDS, in view of Mo (US 2014/0362040), in view of Bharathan (US 2016/0154507), and further in view Petersen (US 2011/0028814).
Regarding claim 1, Weast teaches a wearable computing device (figs 2-6) comprising: 
a printed circuit board (PCB) (fig. 14 and Pars 021-0122, wherein the controller 14 generally includes a printed circuit board 140);  
a housing (fig. 6, # 12) including a display surface (figs 5, 6 and Paras 0109 and 0128);  
a plurality of electronic components disposed on the PCB and including a plurality of display components to generate display data visible through the display surface of the housing (figs 5-6, figs 14-16 and Paras 0121-0122, 0128); and 
a user input touch interface at least partially overlapping the display surface of the housing (Para 0336, wherein the housing may also utilized dual capacitive touch sensors to activate the display and/or the indicator system. The display may further take the form of a touch-activated screen), comprising:
sensing circuitry configured to detect changes in the array of capacitive touch-sensitive electrode elements (Para 0336); 
wherein the housing is overmolded over the plurality of electronic components and the array of electrode elements, and wherein the complete perimeter of the corresponding one of the display components enables, at least in part, the 
Weast does not expressly disclose the user input touch interface comprising: a first array of capacitive touch-sensitive electrode elements different than the plurality of display components, the capacitive touch-senstive electrode elements of the first array being of a first size disposed on the PCB and a second array of capacitive touch-sensitive electrode elements different than the plurality of display components, the capacitive touch-senstive electrode elements of the second array being of a second size different than the first size and disposed on the PCB, wherein the first array of 
However, Mo disclosed in figs 2/A/B and Paras 0026-0027, wherein  the sensing electrodes 29 may be in the same or different sizes.  For example, the sensing electrodes 29 in the middle are bigger than the sensing electrodes 29 at periphery, which is advantageous for the wiring and for the touch accuracy at periphery. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a wearable computing device as taught by Weast by including the teaching of Mo to include different sizes sensing electrodes in order to improve a touch accuracy.
Weast in view of Mo does not expressly disclose wherein at least one of the electrode elements surrounds a complete perimeter and abuts a corresponding one of the plurality of display components, wherein the complete perimeter of the corresponding one of the first array of capacitive touch-sensitive electrode elements abuts the display component.
 wherein at least one of the electrode elements surrounds a complete perimeter and abuts a corresponding one of the plurality of display components. 
However, Bharathan disclosed in figs 1, 2 and Para 0037, wherein a capacitive sensing device includes a first electrode 102, a second electrode 104 and space 116, wherein the second electrode 104 may be implemented as a ring shape sensing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a wearable computing device as taught by Weast in view of Mo by including the teaching of Bharathan to surround a complete perimeter of LED as a display component with a capacitive sensing electrode in order to get predictable result.
Weast in view of Mo and in view of Bharathan does not expressly disclose the display surface of  the housing having a first thickness over the plurality of display component and a second thickness greater than the first thickness proximate a flexible portion of the housing.
However, Petersen disclosed in fig. 5 and Para 0047, wherein the pulse oximetry patch 10 may include a top layer 62, which is the layer that is visible when disposed adjacent to the skin of a patient. As such, the top layer 62 may include display windows 66 that allow display components 14, 16 (fig. 1A) or 18 (fig. 1B) to be seen through the top layer 62. The display windows 66 may be constructed in any manner that allows visible light to pass through the top layer 62. For example, the display windows 66 may include a reduced thickness of the top layer material, such that light may pass through the top layer 62 more easily at the display window 66.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a wearable computing device as taught by Weast in view of Mo and in view of Bharathan by including the teaching of Petersen to include a top layer with a reduce thickness on the 
Regarding claim 2, Weast in view of Mo and in view of Bharathan teaches the wearable computing device of claim 1, wherein the array of capacitive touch-sensitive electrode elements of the user input touch interface and the plurality of display components are disposed on a top surface of the PCB (figs 1-5 and Para s 0037, Bharathan). In addition, the same motivation is used as the rejection in claim 1.
Regarding claim 3, Weast teaches the wearable computing device of claim 1, wherein each of the array of capacitive touch-sensitive electrode elements of the user input touch interface are disposed under the display surface of the housing (Para 0336, wherein the housing may also utilized dual capacitive touch sensors to activate the display and/or the indicator system. The display may further take the form of a touch-activated screen). 
Regarding claim 5, Weast teaches the wearable computing device of claim 1, wherein the display surface of the housing comprises an at least semi-transparent overmold material (fig. 19 and Para 0128, wherein the outer encasement member 24 of the housing 12 surrounds and protects the LED lights 152.  As discussed, the outer encasement member 24 has the first region 64 and corresponds to the locations of the LED lights 152 so that once the LED lights are illuminated, the light is visible through outer encasement member 24 (in an alternative embodiment, the first region 64 could be made transparent or substantially transparent). 
Regarding claim 6, Weast teaches the wearable computing device of claim 1, wherein the housing comprises a semi-opaque overmold material, and the display 
Regarding claim 12, Weast teaches the wearable computing device of claim 1, wherein the housing is a curved housing (fig. 7-9 and Para 00112) and comprises a flexible continuous band configured for wearing on a wrist of the user (Para 0337), and the PCB comprises a flexible PCB substantially conforming to the curved housing (Para 0334). 
Regarding claim 13, Weast teaches the wearable computing device of claim 1, wherein the housing comprises a clasp having an open position and a closed position for securing the housing on the user (figs 34A/B, Paras 0151, 0032 and 0034). 
 Regarding claim 14, Weast teaches the wearable computing device of claim 1, further comprising: one or more biometric sensors included in the housing for contacting a body part of the user to obtain biometric data of the user when the wearable computing device is worn by the user (Para 0107, wherein a person utilizing an athletic performance monitoring and feedback system 1 that in one exemplary embodiment of the invention includes a wearable device assembly 10 having athletic functionality). 
Regarding claim 15, Weast teaches the wearable computing device of claim 1, wherein the housing comprises a curved housing, and the user input touch interface and the display surface are curved to substantially conform to the curved housing (fig. 
Regarding claim 16, Weast teaches the wearable computing device of claim 1, wherein the plurality of display components comprise light emitting diodes (LEDs) (Para 0130, wherein the electronic components such as circuits and lighting elements (e.g., LEDs) may be attached to more rigid portions to prevent breakage). 
Regarding claim 17, Weast teaches the wearable computing device of claim 1, wherein the plurality of electronic components further includes: a wireless interface, including one or more antennas, to communicatively couple the wearable computing device to a second computing device (figs 15, 16 and Para 0135, wherein the PCB member 140 of the controller 14 is formed with the necessary circuitry, other electrical components, antennas, as well as the required sensors including the three-axis accelerometer), 
wherein the user input touch interface is to operate as a user input for one or more applications executed via the second computing device (Para 0124, wherein the antenna assembly 144 supported by the PCB member 140 assists in communication with other mobile devices. Thus, the device 10 is capable of wirelessly communicating with mobile devices). 
Regarding claim 22, Weast teaches a method (Para 0106) comprising: 
disposing a plurality of electronic elements on a top surface of a flexible printed circuit board (PCB) (Para 0121-122, wherein the controller 14 generally includes a printed circuit board 140 having various components including circuitry, processing 
including a plurality of light emitting diodes (LEDs) to create a display area (Para 0128, wherein the display may be considered an illuminable portion of the device 10 or housing 12. The display system 18 may include a series of individual lighting elements or light members such as LED lights 152);  
placing the flexible PCB in a forming mold; and filling the forming mold with a material configured to harden into an overmold housing (Para 0134, wherein the spine member 22 with the attached components may then be inserted into a mold wherein an inner diameter portion of the device is overmolded. A thermoplastic elastomer material is injected into the mold to form the inner portion of the housing 12), 
wherein the overmold housing is formed in a manner such that the LEDs of the display area are visible inputs through the material of the overmold housing (Para 0101, wherein the display may include an LCD screen, a display comprised of a series of LED lights, an LED graphical user interface and the like. The LED lights may be formed in an array and operably connected to the PCB member 140 at the central location, Para 0128), and 
the touch sense electrodes are capable of sensing user touch inputs through the material of the overmold housing (figs 41, 42 and Para 0131, wherein the assembled spine member 22 supporting certain of the various components may then be wrapped or loaded onto an insert core 172 for further injection molding. An interior diameter, or inner portion, may then be injection molded onto the spine member 22.  In FIGS. 41 and 42, the molded assembly may then be inserted into an outer diameter mold 174 and an 
wherein the complete perimeter of the corresponding one of the touch sense electrodes enables at least in part, the filling of the forming mold to form the overmold housing (figs 2, 15, 16 and Para 0128, wherein the display 18 of the device 10 is supported by the housing 12 and operably connected to the controller 14. The display may be considered an illuminable portion of the device 10 or housing 12.  The display system 18 may include a series of individual lighting elements or light members such as LED lights 152 in an exemplary embodiment. The LED lights may be formed in an array and operably connected to the PCB member 140 at the central location. The LED lights 152 may be arranged such that words, letters, numbers, symbols and the like may be produced by lighting various combinations of the individual discrete LED lights 152. For example, LED lights 152 may be arranged in a matrix formation having a specified number of rows and columns, the outer encasement member 24 of the housing 12 surrounds and protects the LED lights 152. In figs 41-42 and Paras 0131-0136, wherein the molded assembly may then be inserted into an outer diameter mold 174 and an outer diameter, or outer portion, of the wearable device assembly 10 may be molded to completely form the outer encasement member 24 of the housing 12).
Weast does not expressly disclosed interleaving a first array including a plurality of touch sense electrodes of a first size and a second array including a plurality of touch 
However, Mo disclosed in figs 2/A/B and Paras 0026-0027, wherein  the sensing electrodes 29 may be in the same or different sizes.  For example, the sensing electrodes 29 in the middle are bigger than the sensing electrodes 29 at periphery, which is advantageous for the wiring and for the touch accuracy at periphery. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method as taught by Weast by including the teaching of Mo to include different sizes sensing electrodes in order to improve touch accuracy.
Weast in view of Mo does not expressly disclosed interleaving a plurality of touch sense electrodes with the plurality of LEDs on the top surface of the PCB to create a user touch interface at least partially overlapping the display area, wherein at least one of the plurality of touch sense electrodes surrounds a complete perimeter of a corresponding one of the plurality of LEDs, wherein the complete perimeter of the corresponding one of the touch sense electrodes abuts the LED.
However, Bharathan disclosed in figs 1, 2 and Para 0037, wherein a capacitive sensing device includes a first electrode 102, a second electrode 104 and space 116, wherein the second electrode 104 may be implemented as a ring shape sensing element configured to encircle one or more components of a button, such as an LED placed in space 116.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method as taught 
Weast in view of Mo and in view of Bharathan does not expressly disclose the housing having a first thickness over the display surface and a second thickness greater than the first thickness proximate a flexible portion of the housing.
However, Petersen disclosed in fig. 5 and Para 0047, wherein the pulse oximetry patch 10 may include a top layer 62, which is the layer that is visible when disposed adjacent to the skin of a patient. As such, the top layer 62 may include display windows 66 that allow display components 14, 16 (fig. 1A) or 18 (fig. 1B) to be seen through the top layer 62. The display windows 66 may be constructed in any manner that allows visible light to pass through the top layer 62. For example, the display windows 66 may include a reduced thickness of the top layer material, such that light may pass through the top layer 62 more easily at the display window 66.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a wearable computing device as taught by Weast in view of Mo and in view of Bharathan by including the teaching of Petersen to include a top layer with a reduce thickness on the display window such that light may pass through the top layer more easily at the display window (Para 0047, Petersen).
Regarding claim 23, Weast teaches the method of claim 22, further comprising: placing a battery power supply in the overmold housing; and electrically coupling the flexible PCB to the battery power supply (Par 0126, wherein the controller 14 includes 
Regarding claim 24, Weast teaches the method of claim 22, wherein the overmold housing comprises a flexible continuous band for wearing on a wrist of a user (Para 0337, wherein the housing has flexible zones allowing for ease of removing from and placing on a user's wrist while providing sufficient rigidity to protect the components supported by the housing). 
Regarding claim 25, Weast in view of Mo and in view of Bharathan teaches the method of claim 22, wherein the plurality of touch sense electrodes comprises a first touch sense electrode surrounding a plurality of other touch sense electrodes (figs 1, 2 and Para 0037, Bharathan). In addition, the same motivation is used as the rejection in claim 22.

7.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast (US 2014/0379106) as provided by applicant's IDS, in view of Mo (US 2014/0362040), in view of Bharathan (US 2016/0154507), in view Petersen (US 2011/0028814), and further in view of Bezinge (US 2014/0253487).
Regarding claim 7, Weast in view of Mo, in view of Bharathan and in view Petersen teaches the wearable computing device of claim 1 above, but, Weast in view of Mo, in view of Bharathan and in view Petersen does not expressly disclosed wherein the sensing circuitry of the user touch input interface is further configured to execute a 
However, Bezinge disclosed in figs 1a/b and Paras 0044-0045, wherein the touch sensor or touch panel 3b is laminated or deposited underneath the glass 3a. The touch panel 3b has an array of transparent electrodes and is placed underneath the glass 3a in order to detect the presence of a finger or of a stylus. For example a capacitive detection, for detecting finger contact and various gestures on one or several of the electrodes.  In one embodiment, transparent electrodes can be individually powered in order to put the touch panel in a low power mode with only some electrodes, for example electrodes in the middle, which are powered on and can detect finger contact on the corresponding part of the display; the remaining electrodes are not powered on in this low power mode.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the wearable computing device as taught by Weast in view of Mo, in view of Bharathan and in view Petersen by including a sensing circuitry including a low-power operating mode as taught by Bezinge in order to provide a method for faster switching of a device into a different power mode, without causing unwanted power mode switches. (Para 0014, Bezinge).
Regarding claim 8, Weast in view of Mo, in view of Bharathan, in view Petersen and in view of Bezinge teaches the wearable computing device of claim 7, wherein the array of capacitive touch-sensitive electrode elements of the user input touch interface 
a second subset of electrodes disabled during the low-power operating mode and operable during a second operating mode different than the low-power operating mode (Para 0068, Bezinge). In addition, the same motivation is used as the rejection in claim 7.
Regarding claim 9, Weast in view of Mo, in view of Bharathan, in view Petersen and in view of Bezinge teaches the wearable computing device of claim 8, wherein the first subset of electrodes is disabled during the second operating mode (figs 1a/b and Paras 0045, 0068, Bezinge). In addition, the same motivation is used as the rejection in claim 7.
Regarding claim 10, Weast in view of Mo and in view of Bharathan teaches the wearable computing device of claim 9, wherein the first subset of electrodes includes an electrode surrounding the second subset of electrodes (figs 1, 2 and Para 0037, Bharathan). In addition, the same motivation is used as the rejection in claim 1.
Regarding claim 11 Weast in view of Mo and in view of Bharathan teaches the wearable computing device of claim 1, wherein the plurality of electronic components further comprises: a memory configured to store a first scan rate of the electrodes of the user input touch interface and a second scan rate higher than the first scan rate (fig. 1, a memory 112 and Para 0032, Bharathan). In addition, the same motivation is used as the rejection in claim 1, 
Weast in view of Mo, in view of Bharathan, in view Petersen and in view of Bezinge teaches wherein the first scan rate corresponds to a low-power mode of the .
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Magi (US 2015/0185944), relate to a wearable electronic device including a flexible interactive display.
-	Bollman (US 2006/0028358), relates generally to input devices and, more particularly, to a method and apparatus for reducing the size of a keyboard while retaining the benefits associated with touch typing.
-	Shepelev (US 2015/0091587), relate to a method and apparatus for touch sensing, and more specifically, a capacitive touch sensing device having grid electrodes for improved absolute sensing, and methods for using the same. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/2/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625